Citation Nr: 1011156	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-21 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, including as secondary to the service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1961 to 
February 1964, March 1965 to April 1968, June 1970 to July 
1972, and from July 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision rendered 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Portland, Oregon which, in part, denied 
service connection for a chronic cervical strain.

In a March 2010 statement, the Veteran raised the issue of 
entitlement for a total disability rating based upon 
individual unemployability (TDIU), but that issue has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See Roberson v. Principi, 251 F.3d 1378 (2001).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the Veteran stated he was treated by 
the VA Medical Center (VAMC) in Palo Alto, California for his 
disability from the mid 1970's to 1980's.  Review of the 
claims folder shows that VA attempted to obtain records from 
the VAMC in Palo Alto dated from January 1975 to December 
1998 when he filed a previous claim for a different 
disability.  The response from the VAMC in July 2000 was that 
"[t]hese records are located in White City."  Records from 
the VAMC in White City dated from 2000 are in the claims 
folder.  In any case, the Board finds that the attempts to 
locate these records are insufficient as there has been no 
formal finding of unavailability for records or documentation 
between January 1975 to December 1998, or that the Veteran 
was notified that the records were destroyed and/or 
unavailable.   Because VA is on notice that there may be 
additional records that may be applicable to the Veteran's 
claim, these records are relevant and must be obtained.  38 
C.F.R. § 3.159 (c) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, the Veteran contends that not all of his 
service treatment records have been obtained.  On remand, the 
RO should ensure that all available service treatment records 
are associated with the claims folder. 

If additional evidence is received, the RO should forward the 
Veteran's claims folder to the examiner who conducted the 
November 2009 examination so that he can annotate his report 
accordingly.  If the same examiner is not available, the 
Veteran should be provided another examination.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and afford him the 
opportunity to identify or submit any 
additional pertinent evidence in 
support of his claim.  Based on his 
response, the RO must attempt to 
procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  
Regardless of the Veteran's response, 
the RO must attempt to obtain treatment 
records from the VAMC in Palo Alto, 
California for the time period from 
1975 to 1998, and any additional VA 
treatment records the Veteran 
identifies.  

All attempts to secure this evidence 
must be documented in the claims file 
by the RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; (c) describe any further 
action to be taken by the RO with 
respect to the claim; and (d) that he 
is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.   

2.	Contact the appropriate service 
department and obtain any outstanding 
service treatment records.  All 
attempts to obtain such records should 
be noted in the claims folder.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; (c) describe any further 
action to be taken by the RO with 
respect to the claim; and (d) that he 
is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.   

3.	Thereafter, if any new evidence is 
received, the claims file to include 
all newly received evidence must be 
returned to the examiner who conducted 
the November 2009 VA examination, and 
the examiner must be asked to provide 
an addendum to the findings and 
opinions offered after review of the 
newly obtained evidence.  

If the examiner cannot be located or it 
is determined a new examination should 
be conducted, the Veteran must be 
afforded a VA examination to determine 
the etiology of his cervical spine 
disability.  All indicated tests and 
studies must be performed.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
The examiner is asked to provide the 
following opinions: 

a)  is it at least as likely as not 
that any manifested cervical spine 
disability is in any way etiologically 
related to the service connected lumbar 
spine disability? 
b)  is it at least as likely as not 
that any manifested cervical spine 
disability is the result of the 
Veteran's active service or any 
incident therein or, in the 
alternative, had its onset during 
active service?

A complete rationale must be provided 
for all opinions expressed.  If the 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must 
be typed.

4.	The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


